OrpER or IntERIM SUSPENSION
MARILYN S. KITE, Chief Justice.
[11] Pursuant to Section 17 of the Disciplinary Code for the Wyoming State Bar, Bar Counsel for the Wyoming State Bar filed, on June 11, 2012, a "Petition for Interim Suspension of Attorney." The Court, after a careful review of the Petition for Interim Suspension, the "Affidavit of Bar Counsel in Support of Petition for Interim Suspension of Attorney," and "Bar Counsel's Supplemental Affidavit in Support of Petition for Interim Suspension of Attorney," concludes that the petition for interim suspension should be granted and that Respondent should be suspended from the practice of law pending resolution of the formal charge that has been, or will be, filed against her. See Section 17(c) ("Within fifteen (15) days of the entry of an order of interim suspension, Bar Counsel shall file a formal charge.") It is, therefore,
[12] ADJUDGED AND ORDERED that, effective July 10, 2012, the Respondent, Mia Mikesell Shifrar, shall be, and hereby is, suspended from the practice of law, pending final resolution of the formal charge that has been, or will be, filed against her; and it is further
[13] ORDERED that, during the period of interim suspension, Respondent shall comply with the requirements of the Disciplinary Code for the Wyoming State Bar, particularly the requirements found in Section 22 of said code; and it is further
[T4] ORDERED that, pursuant to Seetion 4 of the Disciplinary Code for the Wyoming State Bar, this Order of Interim Suspension shall be published in the Pacific Reporter; and it is further
[15] ORDERED that the Clerk of this Court shall transmit a copy of this Order of Interim Suspension to the Respondent, Bar Counsel, members of the Board of Professional Responsibility, and the clerks of the appropriate courts of the State of Wyoming.
[T6] DATED this 3rd day of July, 2012. BY THE COURT:
/s/ MARILYN S. KITE
Chief Justice